Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Abhyanker, et al., US 2014/0172727 A1, teaches a ride request system that uses a dispatch server to assign a ride-sharing vehicle to pick up a passenger at a specific address within a predetermined vicinity of the ride-sharing vehicle.  Another prior art reference from Scicluna, et al., US 2016/0247094 A1, teaches a method of managing a vehicle sharing facility so as to enable an assigned vehicle to pick up multiple passengers and have them share the vehicle as each passenger rides to a chosen destination.  With regard to independent Claims 1, 11 and 16, Abhyanker and Scicluna, taken either independently or in combination with other prior art references of record, fail to teach or render obvious a ride-sharing process that includes a step of monitoring a navigation route along a first route segment during a first transport option to detect a change in current availability of a shared vehicle, wherein the navigation route is multimodal and the shared vehicle is a second transport option for at least a second route segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661